Citation Nr: 1827326	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-09 958	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the Veteran's need for regular aid and attendance of another or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from July 1965 to July 1969 and in the U.S. Navy from February 1972 to August 1988.  He was awarded the Combat Action Ribbon, the Navy Achievement/Commendation Medal with a "V" device, the Meritorious Unit Commendation, the Navy Unit Commendation, the Presidential Unit Citation, and the Republic of Vietnam Gallantry Cross with Palm and Frame Unit Citation.  The Veteran died in April 2017.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied SMC based on the Veteran's need for regular aid and attendance of another or on account of being housebound.  The Veteran timely appealed the decision with a notice of disagreement received by VA in June 2014.  After the RO issued a statement of the case in March 2015, the appeal was perfected with the timely filing of a substantive appeal in the same month.

During the pendency of the appeal, the Veteran died in April 2017 and the appellant was substituted as a party in the matter.  

In the March 2015 substantive appeal, the Veteran indicated that he would like to testify before a Veterans Law Judge by live video conference.  As explained below, the appellant's representative subsequently withdrew the appeal.  Thus, the Board finds that the March 2015 hearing request has been withdrawn and that there is no pending hearing request.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1965 to July 1969 and from February 1972 to August 1988.

2.  The Veteran died in April 2017.

3.  The appellant is the Veteran's surviving spouse.

4.  On April 24, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal on April 24, 2018 and hence, there remain no allegations of errors of fact or law for appellate consideration.  See 04/24/2018 VA 21-4138 ("Veteran[']s Widow Joan Fellom requests to discontinue any further appeals action and that all claims and or appeals be closed.").  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


